Case 5:18-cr-00258-EJD Document 807 Filed 05/27/21 Page 1 of 12




   Exhibit 42
5/24/2021              Case
                      Two      5:18-cr-00258-EJD
                          FDA Inspection                    Document
                                         Reports Show Theranos’             807‘Nanotainer’
                                                                Blood-Collection  Filed 05/27/21         Page
                                                                                            Was an Uncleared Class2II of 12 Device - Dark Daily
                                                                                                                      Medical




                                                                                                                                   a


               Two FDA Inspection Reports Show
               Theranos’ Blood-Collection ‘Nanotainer’
               Was an Uncleared Class II Medical
               Device
               Oct 28, 2015 | Coding, Billing, and Collections, Compliance, Legal, and Malpractice,
               Instruments & Equipment, Laboratory Instruments & Laboratory Equipment, Laboratory
               Management and Operations, Laboratory News, Laboratory Operations, Laboratory
               Pathology, Laboratory Testing, Management & Operations




               FDA details ndings from visits by ve federal inspectors at California clinical lab
               company over 10 days in late August and early September; heavily redacted reports
               outline 14 compliance de ciencies

               Two reports released Tuesday by the Food and Drug Administration (FDA) brought more
               bad news to Theranos, of Palo Alto, California. The clinical laboratory company has been
               the subject of much unwanted press coverage since October 15. In the FDA inspection
               reports, Theranos is required to explain or correct each of 14 “inspectional observations.”

               Pathologists, clinical laboratory scientists, and in vitro company executives who take the
               time to read both FDA reports about the federal agency’s inspection of Theranos will nd
               insights into how FDA assessors view the lab company’s compliance with FDA regulations
               and requirements. There were 14 issues described in the two FDA reports.

               FDA Said Theranos Nanotainer Blood-Collection Container Is Class II Medical Device

               For example, in the rst FDA report posted on the FDA’s website Tuesday, the agency said
               the blood-collection container Theranos used when collecting nger-stick specimens from
               patients is a Class II Medical Device. For any Class II device, manufacturers must use
               special labels, meet performance standards, and conduct post-market surveillance.

               However, in this rst report, the FDA inspectors wrote that Theranos claimed the
               container, which the report called a “Capillary Tube Nanotainer,” to be a Class I device, for
               which there are no such regulatory requirements. In other words, Theranos was using a
               Class II device without FDA clearance. “You are currently shipping this uncleared medical
https://www.darkdaily.com/two-fda-inspection-reports-show-theranos-blood-collection-nanotainer-was-an-uncleared-class-ii-medical-device-1028/   1/11
5/24/2021              Case
                      Two      5:18-cr-00258-EJD
                          FDA Inspection                    Document
                                         Reports Show Theranos’             807‘Nanotainer’
                                                                Blood-Collection  Filed 05/27/21         Page
                                                                                            Was an Uncleared Class3II of 12 Device - Dark Daily
                                                                                                                      Medical

               device in interstate commerce, between California, Arizona, and Pennsylvania,” the rst
               report stated.




                                         Above is an excerpt from the FDA inspection report of the
                                       Theranos facility in California. FDA inspectors wrote that the
                                      “Capillary Tube Nanotainer (CTN) … is a Class II Medical Device.
                                        You have not listed the [redacted] CTN as a Class II Medical
                                                 Device.” (Image excerpted from FDA report.)


               One lab administrator said using a Class II device without clearance could result in a
               warning letter and a potential ne. The FDA declined to comment, according to The Wall
               Street Journal (WSJ).

               Elizabeth Holmes States Nanotainer Now Only Used for FDA-Cleared HSV-1 Test

               On October 21, Theranos Founder and CEO Elizabeth Holmes told a conference in
               California that the company was no longer using the Nanotainer except for one FDA-
               cleared test, HSV-1, for which it earned FDA clearance in July. Theranos was doing
               venipunctures for more than 240 blood tests for consumers, she explained.

               Theranos became the subject of national headlines on October 15 and 16, when the WSJ
               published front page exposés of Theranos on successive days. Among the many signi cant
               revelations made by journal reporter John Carryrou was that Theranos had ceased using
               its nger stick collection and Nanotainer for 239 of the 240 medical laboratory tests it
               o ers to patients and consumers. Only specimens for the FDA-cleared HSV-1 test were
               being collected with a nger stick and Nanotainer.

               The second FDA report appeared to address failures to comply with requirements for
               medical devices. Because both reports are heavily redacted, it is di cult to know what
               speci c failures the second report addressed.

               The FDA categorizes medical devices into one of three classes based on their risks and the
               regulatory controls needed to provide a reasonable assurance of safety and e ectiveness,
               the FDA said. Class I devices generally pose the lowest risk to patients, and Class III devices
               pose the highest risks.

               FDA Receive FOIA Requests from Several News Organizations



https://www.darkdaily.com/two-fda-inspection-reports-show-theranos-blood-collection-nanotainer-was-an-uncleared-class-ii-medical-device-1028/   2/11
5/24/2021              Case
                      Two      5:18-cr-00258-EJD
                          FDA Inspection                    Document
                                         Reports Show Theranos’             807‘Nanotainer’
                                                                Blood-Collection  Filed 05/27/21         Page
                                                                                            Was an Uncleared Class4II of 12 Device - Dark Daily
                                                                                                                      Medical

               According to The Arizona Republic, the FDA reports posted Tuesday are the result of
               requests the Republic and others led under the Freedom of Information Act (FOIA).

               Called Form FDA-483, the two reports do not represent a nal determination regarding
               compliance and are not an exhaustive list of objectionable conditions, the FDA stated.
               “Under the law, your rm is responsible for conducting internal self-audits to identify and
               correct any and all violations of the quality system requirements,” the reports said.

               FDA Inspectors Showed Up at Two Di erent Theranos Facilities in California

               One fact that most reporters seem to have missed is that FDA inspectors spent
               considerable time on multiple visits at two di erent Theranos facilities. Both reports are
               dated September 16, 2015, and show the dates of inspection as August 25 to September
               16. The rst report shows that three inspectors visited the Theranos laboratory at 7333
               Gateway Blvd., in Newark, California, on four consecutive days, August 25 through August
               28, and that the three inspectors returned on September 1, 2, 4, 8, 10, and 16. The second
               report shows two inspectors visited the Theranos lab at 1701 Page Mill Road in Palo Alto
               over 12 days: August 25, 26, 27, and 28, and September 1, 2, 3, 4, 9, 10, 11, and 16.

               It is notable that the FDA apparently did not visit the Theranos medical lab facility in
               Scottsdale, Arizona. Given the facts that have been published and Theranos’ statements
               about how it is using conventional lab analyzers to perform tests for clinical care, the
               absence of FDA inspections at the Scottsdale lab may be a sign that Theranos is operating
               a conventional clinical lab at that location. If this facility was not manufacturing or using
               the proprietary test devices Theranos is developing, FDA inspectors probably did not have
               a reason to visit this lab.

               FDA Inspectors Identi ed 14 Issues in Their Inspections of Two Theranos Facilities

               Among the ve FDA inspectors who signed the reports, three signed the rst report and
               two signed the second report. The rst report contains nine observations, only one of
               which addresses the medical device issue, and the second report contains ve
               observations, all of which seem to address the medical device issue. Heavy redactions
               make the reports di cult to follow.

               In the reports, the FDA included brief descriptions of Theranos’ response to the
               observations. In the rst report, for Observation One, the FDA said Theranos had taken the
               observation “Under consideration.” For Observations Two through Nine, the FDA said
               Theranos, “Promised to correct within seven days.”

               For each of the observations listed in the second report, the FDA stated Theranos, “Report
               corrected, not veri ed.”

               Theranos’ Legal Counsel Said Company ‘Addressed and Corrected’ All Observations



https://www.darkdaily.com/two-fda-inspection-reports-show-theranos-blood-collection-nanotainer-was-an-uncleared-class-ii-medical-device-1028/   3/11
5/24/2021              Case
                      Two      5:18-cr-00258-EJD
                          FDA Inspection                    Document
                                         Reports Show Theranos’             807‘Nanotainer’
                                                                Blood-Collection  Filed 05/27/21         Page
                                                                                            Was an Uncleared Class5II of 12 Device - Dark Daily
                                                                                                                      Medical

               The WSJ reported Tuesday afternoon that Theranos’ General Counsel Heather King, said via
               e-mail that the lab company “addressed and corrected” all the observations “at the time of,
               or within a week of, the inspection and have submitted documents to FDA that say so,
               including extensive documentation.”

               Theranos has issued multiple statements in response to the coverage of the WSJ and other
               news outlets. On October 15, following the rst story published by the WSJ, Theranos
               stated, in part, “Today’s Wall Street Journal story about Theranos is factually and
               scienti cally erroneous and grounded in baseless assertions by inexperienced and
               disgruntled former employees and industry incumbents. Theranos presented the facts to
               this reporter to prove the accuracy and reliability of its tests and to directly refute these
               false allegations, including more than 1,000 pages of statements and documents.”

               For Observation Two in the rst report, the FDA said, “Procedures for receiving, reviewing,
               and evaluating complaints by a formally designated unit have not been adequately
               established.” Theranos has two written procedures for handling complaints, the report
               said, and they “do not accurately describe the entire complaint handling procedure.”

               Record-Keeping and Procedures for Responding to Complaints

               Regarding the other observations in the rst report, the FDA said, “Complaints involving
               possible failure of a device to meet any of its speci cations were not reviewed, evaluated,
               and investigated where necessary; corrective and preventive action activities and/or
               results have not been documented; software validation for computers, automated data
               processing systems used as part of the quality system have not been documented; the
               evaluation of potential suppliers was not documented; records of acceptable suppliers
               have not been adequately established; procedures for device history records have not
               been adequately established, quality audits have not been performed.”

               When it listed the observations in the second report, the FDA referred to a device that is
               not identi ed in the un-redacted sections of the report but may be the Capillary Tube
               Nanotainer. The FDA said, “Design validation did not ensure the device conforms to
               de ned user needs and intended uses … The device was not validated under actual or
               simulated conditions, design input requirements were not adequately documented,
               results of the design risk analysis were not adequately documented, documents were not
               reviewed and not approved by designated individual(s) prior to issuance.”

               Theranos May Have Dual Regulatory Burden, Involving Both FDA and CLIA
               Compliance

               Sifting through the FDA reports, the issues identi ed by FDA inspectors, and the large
               number of news stories and business commentaries, some knowledgeable lab industry
               experts say that Theranos must work through some unique challenges. In fact, the FDA
               report shows that Theranos faces an unusual dilemma in the clinical lab industry. On one


https://www.darkdaily.com/two-fda-inspection-reports-show-theranos-blood-collection-nanotainer-was-an-uncleared-class-ii-medical-device-1028/   4/11
5/24/2021              Case
                      Two      5:18-cr-00258-EJD
                          FDA Inspection                    Document
                                         Reports Show Theranos’             807‘Nanotainer’
                                                                Blood-Collection  Filed 05/27/21         Page
                                                                                            Was an Uncleared Class6II of 12 Device - Dark Daily
                                                                                                                      Medical

               hand, Theranos is a device manufacturer producing devices for clinical use. On the other
               hand, it is a clinical laboratory providing diagnostic testing services for clinical use.

               Thus, because it is developing, manufacturing, and using medical devices of its own
               invention for clinical laboratory testing, it needs to meet FDA requirements. This requires
               Theranos to comply with the FDA’s current quality management system requirements,
               known as current good manufacturing practices (CGMPs).




                                               One October 6, Theranos CEO Elizabeth Holmes
                                             (right) appeared with former President Bill Clinton
                                               in New York City at the Clinton Global Initiative
                                             Conference. (Photo from Holmes’ Twitter account.)


               Holmes referred to the e ort by Theranos to comply with the FDA CGMP in a public
               appearance. At the WSJDLive conference in Laguna Beach, California on October 21,
               Holmes stated, “We have to move, as a company, from the [clinical] lab framework and
               quality systems to the FDA framework and quality systems.”

               All Medical Labs Performing Non-Waived Testing Must Meet CLIA Requirements

               However, at the same time, there is another regulatory burden for the company. Since
               Theranos is performing laboratory tests for clinical purposes and has acknowledged that it
               is using conventional medical laboratory testing equipment for some proportion of these
               tests, the lab facilities performing this testing must meet Clinical Laboratory Improvement
               Amendments (CLIA) requirements. Laboratory-developed tests (LDTs), which Theranos has
               stated it uses for clinical lab testing, have aspects that must meet certain regulations of
               both the FDA and CLIA. This is a complex issue, as there is overlap between the two sets of
               regulations.

               To date, most reporting in the nation’s press about compliance at Theranos has not made
               this point clear because most reporters don’t understand the complexities, similarities,
               and di erences of FDA or CLIA.

               Comparing Lab Test Results from Theranos and Stanford University Medical Center


https://www.darkdaily.com/two-fda-inspection-reports-show-theranos-blood-collection-nanotainer-was-an-uncleared-class-ii-medical-device-1028/   5/11
5/24/2021              Case
                      Two      5:18-cr-00258-EJD
                          FDA Inspection                    Document
                                         Reports Show Theranos’             807‘Nanotainer’
                                                                Blood-Collection  Filed 05/27/21         Page
                                                                                            Was an Uncleared Class7II of 12 Device - Dark Daily
                                                                                                                      Medical

               There is another issue that may have caught the attention of federal regulators. Some
               consumers have complained about results they received from testing by Theranos and
               then compared with lab test results they obtained from other labs. One example getting
               wide play involves Jean-Louis Gassée, a former executive at Apple Computer and a well-
               respected expert in technology.

               Gassée has the condition known as polycythemia vera (PCV) and thus undergoes testing
               regularly to monitor this condition. On October 18, following the news coverage published
               by the WSJ, he posted a blog about lab test results he received from testing by Theranos
               that he compared to lab tests done by Stanford University Medical Center. Gassée saw a
               discrepancy in the lab test results and noti ed Theranos. He says that he was never
               contacted by a representative from the company.

               At the WSJ conference on October 21, Holmes responded to a question about Gassée’s
               blog and experience. She answered by saying, “He wrote me a letter and unfortunately I
               personally did not receive this letter. I wish he had called our call center … We absolutely
               are going to follow-up with him now that we’re aware of this and we’ve done over 3.5
               million tests so to take ve of them out of context is just misleading.”

               In Phoenix, the Arizona Republic published a story on October 26 about Theranos. Reporter
               Ken Alltucker interviewed Keith Ginsberg, MD, a family-practice doctor in Gilbert, Arizona.
               Alltucker wrote, “[Ginsberg] said he began referring patients to Theranos centers about
               seven months ago … Ginsberg said he has closely monitored the accuracy of lab results
               coming from Theranos. He believes most lab results were accurate, but he said he has
               referred patients to other labs if the results seem o . ‘For the most part, they came back
               dead on,’ Ginsberg said. ‘We did get a few discrepancies,’ and in those cases he ordered
               patients to get retested at another lab.”

               Pathologists in CLIA-Licensed Medical Labs

               Clinical pathologists who serve as medical directors of CLIA-licensed medical laboratories
               will recognize the issues raised by both these anecdotes of inaccurate or discrepant lab
               test results produced by Theranos. The fact that a physician recognizes this discordance
               on several occasions and simply refers those patients to a second medical laboratory for
               retesting would generally trigger concerns if brought to the attention of that lab’s medical
               director, since there is the potential for patient harm. The question is whether the
               Laboratory Field Services at the California Department of Public Health (which regulates
               clinical laboratories in California) or the CLIA o cials in Arizona, have picked up on these
               news stories and have followed up with their own investigation into these issues.

               In fact, these public disclosures of discrepant lab test results brings up another point that
               the national media has yet to address. The WSJ reported on October 15 that “The New York
               State Department of Health con rms that it got a formal complaint in April 2014 ‘in regard



https://www.darkdaily.com/two-fda-inspection-reports-show-theranos-blood-collection-nanotainer-was-an-uncleared-class-ii-medical-device-1028/   6/11
5/24/2021              Case
                      Two      5:18-cr-00258-EJD
                          FDA Inspection                    Document
                                         Reports Show Theranos’             807‘Nanotainer’
                                                                Blood-Collection  Filed 05/27/21         Page
                                                                                            Was an Uncleared Class8II of 12 Device - Dark Daily
                                                                                                                      Medical

               to testing practices at Theranos and forwarded it to the Centers for Medicare and Medicaid
               Services.”

               Theranos published a statement in answer to this issue. It said, in part, “What about the
               complaint? The [WSJ] reporter referred to a purported complaint led by a former
               employee with the New York State Department of Health in March 2014. This anecdote is
               irresponsibly reported.” There is more detail in the answer, which can be read at the
               Theranos website.

               Audits by Federal Lab Regulators

               In its next story about Theranos on October 16 the WSJ wrote, “Theranos has also been
               audited by the Centers for Medicare and Medicaid Services, the main regulatory overseer
               of clinical labs, according to people familiar with the matter. A CMS spokeswoman declined
               to comment.”

               Dark Daily is unable to nd a statement by Theranos that specially addresses visits by CLIA
               inspectors to its facilities as described by the WSJ.

               The WSJ states that CLIA inspectors have been to Theranos. However, the CMS typically will
               not publish their records of inspections, the de ciencies identi ed during such inspections,
               nor the corrective actions taken by the lab. The lack of transparency in CLIA inspections,
               and the surprising number of times that CLIA inspectors fail to catch serious de ciencies of
               CLIA requirements that have the potential to cause patient harm, was the theme of an
               investigative report led by Ellen Gabler of the Milwaukee Journal Sentinel (MJS) last May.

               Milwaukee Journal Sentinel Investigates System of CLIA Lab Inspection

               Titled, “Weak Oversight Allows Lab Failures to Put Patients at Risk,” the MJS article explains
               why the CMS doesn’t make public the information about the results of CLIA inspections of
               labs. However, given the current interest in Theranos, it would not be surprising if national
               news organizations pursued FOIA requests with vigor to learn what CLIA inspectors found
               during their visits to Theranos.

               To this point, the “inspectional observations” contained in the two FDA inspection reports
               would be hints that CLIA inspectors may have identi ed similar issues in problem
               resolution and in QA/QC activities that are required by CLIA. That’s speculation. However,
               what has been mentioned in news coverage about Theranos is the serious issue of
               possible non-compliance with pro ciency testing.

               Pro ciency Testing Discussed by The Wall Street Journal

               For example, on October 15, the WSJ wrote that, “In early 2014, Theranos split some of the
               pro ciency-testing samples it got into two pieces, according to internal e-mails reviewed by
               the Journal. One was tested with Edison machines and the other with instruments from
               other companies. The two types of equipment gave di erent results when testing for

https://www.darkdaily.com/two-fda-inspection-reports-show-theranos-blood-collection-nanotainer-was-an-uncleared-class-ii-medical-device-1028/   7/11
5/24/2021              Case
                      Two      5:18-cr-00258-EJD
                          FDA Inspection                    Document
                                         Reports Show Theranos’             807‘Nanotainer’
                                                                Blood-Collection  Filed 05/27/21         Page
                                                                                            Was an Uncleared Class9II of 12 Device - Dark Daily
                                                                                                                      Medical

               vitamin D, two thyroid hormones, and prostate cancer. The gap suggested to some
               employees that the Edison results were o , according to the internal e-mails and people
               familiar with the ndings.”

               As described by the WSJ, these individuals recognized a pro ciency testing problem that
               has tripped up many clinical labs. The Journal wrote, “The former employees say they did
               what they were told but were concerned that the instructions violated federal rules, which
               state that a lab must handle ‘pro ciency testing samples … in the same manner as it tests
               patient specimens’ and by ‘using the laboratory’s routine methods.’”

               Theranos Issues Statement about Pro ciency Testing

               Theranos issued a statement to answer the pro ciency testing comments published by the
               WSJ. In part, Theranos said, “February 2014 experiment: The reporter questions the
               accuracy of Theranos’ tests based on a February 2014 experiment using leftover
               pro ciency-testing samples. This is wrong and misleading: the reporter does not explain
               that the experiment was not designed to assess the accuracy of any Theranos tests, nor
               was it pro ciency testing. Theranos has shared its pro ciency testing methods with our
               regulators, and our pro ciency testing methods meet the regulatory requirements.” There
               is more to this statement, which can be accessed in full on the Theranos website.

               Pathologists know that CLIA inspectors pay close attention to violations of pro ciency
               testing requirements. For example, in 2012, no less than the Ohio State University Wexner
               Medical Center (OSUWMC) in Columbus, Ohio, acknowledged that it faced enforcement
               actions including possible revocation of the lab’s CLIA license because of the inadvertent
               referral of pro ciency testing specimens by the OSUWMC lab. (See Dark Daily, “CLIA
               O cials Propose Major Sanctions against Prominent Academic Center Clinical Laboratory
               Due to Inadvertent Referral of Pro ciency Test Referrals,” August 13, 2012.

               Theranos has been swift, forceful, and emphatic in its responses to the large number of
               news stories discussing these and other issues. But one development may be welcomed
               by clinical laboratory professionals and could, over time, help Theranos build the bridges it
               needs with pathologists, clinical chemists, and other medical laboratory scientists.

               At a conference sponsored by the Cleveland Clinic on Tuesday, Elizabeth Holmes stated
               that Theranos was prepared to publish data about its lab tests. The New York Times wrote
               how Holmes “suggested that presenting the data would be more e ective than trying to
               rebut articles in the news media that she said unfairly attacked the company. ‘Data is a
               powerful thing because it speaks for itself,’ she said.”

               The Times further reported that a “Theranos spokeswoman said the company would
               publish data comparing its technology to reference testing methods and comparing the
               results of tests using nger prick samples to those using conventional blood draws. She
               did not say when or where data would be published.”


https://www.darkdaily.com/two-fda-inspection-reports-show-theranos-blood-collection-nanotainer-was-an-uncleared-class-ii-medical-device-1028/   8/11
5/24/2021              Case
                      Two FDA 5:18-cr-00258-EJD            Document
                              Inspection Reports Show Theranos’            807‘Nanotainer’
                                                                Blood-Collection Filed 05/27/21        Page
                                                                                           Was an Uncleared     10II Medical
                                                                                                            Class    of 12 Device - Dark Daily
               Sorting the truth from the news accounts and from the statements provided by Theranos
               will occupy journalists and Wall Street investors for months to come. What is true is that
               this latest wave of news coverage seems to be giving Theranos a reason to be more
               transparent about the performance of its proprietary diagnostic technology. Patients, in
               particular, will welcome this development, as they want to know that they can trust the
               test results produced by their medical laboratory provider.

                                                                                           —Joseph Burns and Robert L. Michel

               Related Information

               FDA Says Theranos Shipping Unapproved Medical Device

               FDA Cites Theranos Over Unapproved Medical Device, Complaint Handling

               Theranos Facts (from Theranos website)

               Crisis of the Week: Theranos Reacts to Blood Test Stories

               Hot Startup Theranos Has Struggled With Its Blood-Test Technology

               Theranos CEO: Company Is in a ‘Pause Period’

               Walgreens Scrutinizes Theranos Testing

               Theranos’ Finger-Stick Blood Testing Gets FDA Approval

               Theranos Receives CLIA Waiver, Paving the Way for Greater Accessibility of Health
               Information at the Time and Place it Matters




               E-Brie ngs Categories

               Coding, Billing, and Collections

               Compliance, Legal, and Malpractice

               dark daily home page

               darkdaily.com

https://www.darkdaily.com/two-fda-inspection-reports-show-theranos-blood-collection-nanotainer-was-an-uncleared-class-ii-medical-device-1028/   9/11
5/24/2021              Case
                      Two FDA 5:18-cr-00258-EJD            Document
                              Inspection Reports Show Theranos’            807‘Nanotainer’
                                                                Blood-Collection Filed 05/27/21        Page
                                                                                           Was an Uncleared     11II Medical
                                                                                                            Class    of 12 Device - Dark Daily
               Digital Pathology

               Instruments & Equipment

               Laboratory Hiring & Human Resources

               Laboratory Instruments & Laboratory Equipment

               Laboratory Management and Operations

               Laboratory News

               Laboratory Operations

               Laboratory Pathology

               Laboratory Sales and Marketing

               Laboratory Testing

               Managed Care Contracts & Payer Reimbursement

               Management & Operations

               News From Dark Daily




               Dark Daily Information
               Contact: Email us or call 512.264.7103

               Services & Products: Webinars | White Papers | Lead Gen Programs | Special
               Reports | Events | E-Brie ngs

               Company Information: About Us | Privacy Policy

               Related Sites: The Dark Report | Executive War College | Lab Quality Confab




               Connect With Us




               Editorial Excellence Award Winner
https://www.darkdaily.com/two-fda-inspection-reports-show-theranos-blood-collection-nanotainer-was-an-uncleared-class-ii-medical-device-1028/   10/11
5/24/2021              Case
                      Two FDA 5:18-cr-00258-EJD            Document
                              Inspection Reports Show Theranos’            807‘Nanotainer’
                                                                Blood-Collection Filed 05/27/21        Page
                                                                                           Was an Uncleared     12II Medical
                                                                                                            Class    of 12 Device - Dark Daily




                  HOME          DARK REPORT              LAB RESOURCES               SPECIAL REPORTS              EBRIEFINGS
                      WEBINARS            WHITE PAPERS              LEAD GENERATION                COVID-19           PRESS


                                       © 2020 · The Dark Intelligence Group, Inc. All rights reserved.

;




https://www.darkdaily.com/two-fda-inspection-reports-show-theranos-blood-collection-nanotainer-was-an-uncleared-class-ii-medical-device-1028/   11/11
